Citation Nr: 1018316	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-24 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the Veteran's stepson, N.S.A., is entitled to 
recognition as a "helpless child" of the Veteran for the 
purposes of Dependency and Indemnity Compensation (DIC) 
benefits on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active duty from December 1950 to October 
1953.  The appellant is the son of the surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  

This matter was previously before the Board in July 2007, at 
which time it was remanded to allow the appellant to be 
scheduled for a Travel Board hearing.  The appellant appeared 
at a Travel Board hearing before the undersigned Veterans Law 
Judge at the RO in May 2008.  A transcript of the hearing is 
of record.  

The matter was again remanded by the Board in August 2008 and 
September 2009 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that he is a helpless child who is 
permanently incapable of self-support due to multiple 
physical disabilities.  He was born November 1975 and turned 
18 in November 1993.

In order to establish entitlement to recognition as the 
helpless child of the Veteran, it must be shown that the 
child was permanently incapable of self support by reason of 
mental or physical defect as of his or her eighteenth 
birthday.  38 C.F.R. § 3.356(a).  Rating determinations 
regarding helpless child status are made solely on the basis 
of whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  Rating criteria applicable to disabled veterans are 
not controlling.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Id.

A "child" for VA benefits purposes must be unmarried and must 
be either under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between 
the ages of 18 and 23 and pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2009).

Facts for consideration under 38 C.F.R. § 3.356 are:

(1) The fact that the "child" is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The Court has held that the "focus of analysis must be on the 
claimant's condition at the time of his 18th birthday."  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes 
of establishing helpless child status, if the child is shown 
to be capable of self-support at eighteen, VA is required to 
proceed no further.  Id.  However, if a finding is made that 
the child was permanently incapable of self-support as of his 
eighteenth birthday, then, regardless of that finding, 
evidence of the child's continued incapacity is needed.  Id.

Treatment records obtained in conjunction with the 
appellant's claim reveal he was hospitalized in February 1978 
at the age of 2 years and 2 months for problems with 
fulminant meningococcemia.  The appellant was noted to have 
been in normal health until the previous evening when he 
vomited on one occasion.  During his period of 
hospitalization, numerous problems developed, including 
shock, myocarditis, neutropenia, abnormal LFT's, and skin 
ulcers.  These conditions were noted to have resolved with 
treatment.  

The appellant was subsequently readmitted 10 days after 
discharge for a urticarial rash over his abdomen and axilla 
and later began to have petechial lesions.  The second 
problem noted was skin ulcer on the right leg.  This ulcer 
was noted to be secondary to purpuric lesions from the 
meningococcemia.  The appellant was also noted to have 
bilateral serous otitis media.  A discharge diagnosis of 
vasculitis, probably viral, was rendered.  

At the time of a March 15, 1979, orthopedic consultation, the 
appellant was noted to have abnormal x-ray s of the right 
ankle, particularly on the right side.  Physical examination 
revealed some residual warmth and swelling about the right 
ankle as compared to the left.  Radiographs demonstrated 
irregularity of both the distal tibial epiphysis and the 
talus on the right with some minimal involvement on the left.  
The physician stated that it was his belief that these 
problems were secondary to probable infection from the 
original problem.  

Other treatment records reveal that when the appellant was 5 
he fell and sustained a laceration to his upper gum and lower 
lip.  At the age of 7, the appellant sustained a puncture 
wound to his scalp as a result of being hit in the head with 
a dart.  X-rays showed no evidence of a fracture or a 
depressed skull fracture.  At the age of 9, the appellant set 
his right sock on fire and burned his right foot.  A 
diagnosis of wound infection with cellulitis of the right 
foot was rendered.  

At the time of his May 2008 hearing, the appellant testified 
that he did not graduate from high school.  He stated that he 
stopped attending school in the 8th grade.  The appellant 
also indicated that he lost many of his teeth as a result of 
the blood infection.  He also noted that he was unable to 
move his ankles.  He further reported that he had no main 
vein in his right leg.  The appellant indicated that he 
attended school until the 7th grade and did not attend school 
thereafter as it was too academically challenging.  He 
testified that he stayed at home after dropping out of school 
and did not do anything.  The appellant's mother also stated 
that she had to keep the appellant home as his constant 
coughing was disturbing the class.  He noted that he had 
never worked.  He indicated that he obtained his GED at 
Shoreline Community College in 1997 but stated that he had 
never been employed.  The appellant also testified as to 
having been hit in the head with a bottle at the age of 15 
which required him receiving 29 stitches in his neck.  The 
appellant further testified as to having been shot subsequent 
to his 18th birthday.  The appellant also indicated that he 
had been receiving Social Security benefits due to being a 
dependent of his biological father and then subsequently 
receiving Social Security disability benefits in 1998.  

Treatment records associated with the claims folder reveal 
that the appellant sustained gunshot wounds to the right 
upper quadrant which exited through the right back in August 
1994.  

Attempts to obtain the appellant's Social Security records 
have been unfruitful.  The Social Security Administration has 
indicated that the records are not available.  Printout 
sheets contained in the claims folder reveal that the 
appellant was found to be a disabled individual as of 
September 1997.  Unfortunately, the records used in making 
that determination are not available for review.  

Given the above, the appellant should be scheduled for a VA 
examination to determine whether he is or was incapable of 
self-support prior to and after his 18th birthday.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the dependent for a VA 
medical examination with an appropriate 
specialist to determine whether as of age 
18 he was permanently incapable of self-
support due to all disabilities.  The 
claims files, including a copy of this 
remand, must be made available for review 
and the examiner should acknowledge such 
review in the report.  Based on 
examination of the dependent and review 
of the pertinent medical history, the 
examiner is asked to address the 
following:

(a).  Is it at least as likely as not 
(meaning 50 percent or greater 
probability) that residuals of 
meningococcemia and/or any other disorder 
rendered the dependent permanently 
incapable of self-support at the time of 
his 18th birthday (in November 1993).  
The examiner should state (if possible) 
what employment limitations would have 
existed at age 18 and what limitations 
are currently shown.

(b).  If the examiner determines that the 
dependent is (and has been) capable of 
self-support, then the examiner should 
identify the evidence that establishes 
that he was/is capable of self-support.  
The examiner should also discuss his 
industrial or employment capability.

(c).  If the dependent was incapable of 
self-support as of his 18th birthday, 
then determine whether it is at least as 
likely as not that incapability of self-
support continued after his 18th 
birthday.

The phrase "as likely as not" means that 
the weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is as sound to find in favor of 
that conclusion as it is to find against 
it.  The phrase "at least as likely as 
not" means that the weight of the 
evidence both for and against a 
conclusion is either evenly divided or 
that it favors of the conclusion.

The examiner should provide a rationale 
for any conclusion offered.  If the 
examiner is unable to provide the 
requested opinion, please explain why.

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
furnish the appellant with a supplemental 
statement of the case and afford an 
opportunity to respond before the record 
is returned to the Board for future 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

